Per Curiam:

We see no error in the rulings of the court below prejudicial to the plaintiff in error. He bid in his-own property at tax sale. By withholding his deed from record and having the tax certificate issued in the name of Louis H. Stewart, his brother, he made it appear that the transaction was not a payment by him of the taxes, but a bona fide purchase by his brother. The true state of facts appeared when the plaintiff in error testified as a witness in the case of Churchill v. Elliott. The discovery of the fraud practised on plaintiff below dated from that time, and the record of that case, with Stewart’s testimony therein, was received in evidence in this one for the purpose of showing when the right of action of defendant below was discovered. The plaintiff in error sold something which he did not own. The tax certificate, on its face, appeared to be a valid lien on the landj but, when the truth was disclosed, the lien had no foundation. It was the duty of Stewart to pay his taxeb, being the owner of the land, and what he did amounted to nothing more than a payment of them. The case was fairly tried, and a just conclusion arrived at in the court below, and its judgment will be affirmed.
Dostek, C.J., Johnston, Smith, Ellis, JJ.